Grace, J.
(specially concurring). We think the evidence is sufficient to show that Peterson was the agent of the defendant and, as such, calculated the value of the potatoes, and included that amount in a sight draft and bill of lading, which were left with him for attention.
The foregoing, together with the telegram, were sufficient to take the case without the Statute of Frauds.
I do not agree with all the discussion contained in the majority opinion, with reference to the Statute of Frauds, but it is unnecessary *620to state -wherein I do not agree. It is sufficient to say that the purpose of the Statute of Frauds is to prevent fraud and perjury. The reason for the statute is based upon public policy. Its provisions largely relate to the validity of the contract.